  8:20-cv-00073-BCB-MDN Doc # 77 Filed: 03/22/21 Page 1 of 1 - Page ID # 194




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

STARR G. SNYDER,

                          Plaintiff,                                    8:20-CV-73

        vs.
                                                                             ORDER
DAP, INC., and MINE SAFETY APPLIANCES
COMPANY, LLC.,

                          Defendants.


       This matter is before the Court on the parties’ Stipulation for Dismissal (Filing 76), filed

by Plaintiff and DAP, Inc. Pursuant to the parties’ agreement and Federal Rule of Civil Procedure

21, Plaintiff’s claims against DAP, Inc. are dismissed with prejudice, each party to bear its own

costs and fees. The Clerk of Court is directed to terminate DAP, Inc. as a party to this case.

       IT IS ORDERED:

              1. The Stipulation for Dismissal, Filing 76, is granted; and

              2. DAP, Inc. is dismissed as a party to this case.


       Dated this 22nd day of March, 2021.

                                                        BY THE COURT:


                                                        __________________________
                                                        Brian C. Buescher
                                                        United States District Judge
